 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN JOSE VARGAS GARCIA, MARIO
MORALES ORTEGA, CONRADO RUIZ
RIVERA, JULIAN JACOBO GARCIA, JUAN
HILARIO VENTURA REYES, JUAN MANUEL
PEREZ CORDERO, HECTOR FELIPE TAPIA
DE JESUS, ABEL REYES DAMIAN, JORGE
PEDRO ESTRADA RODRIGUEZ, RAUL MEMORANDUM AND ORDER
LOPEZ MARTINEZ,

 

18-CV-10650 (KNF)
Plaintiff,

-against-

MATTHEW PARK, CHANG Y PARK,
C AND J BROTHERS, INC.

Defendants.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

In this action brought pursuant to the Fair Labor Standards Act of 1948 (“FLSA”), and
various provisions of the New York Labor Law (“NYLL”), the ten plaintiffs, who were employed
by the defendants as “‘porters/stockers” contend that if the action proceeded to trial and they
succeeded “in all their claims, they would recover approximately $490,544.63,” for: 1) unpaid
overtime compensation; 2) unpaid spread-of-hours compensation under NYLL; 3) the
defendants’ failure to provide wage notices as required by New York law; 4) interest; and
5) attorney’s fees. The defendants maintain that they complied with FLSA and NYLL, have
“provided [the plaintiffs] records signed by Plaintiffs” demonstrating the hours the plaintiffs

worked and their respective rates of pay, and that those records undermined the plaintiffs’
 

 

 

allegations. The plaintiffs challenged the accuracy of the defendants’ records and did not
concede that they signed those records.

To resolve their dispute, the parties participated in two mediation sessions under the
auspices of the court’s mediation program. After what the parties characterize as an exchange of
“extensive discovery,” they reached an agreement, based on arms-length negotiations, to settle
their dispute. Under the terms of that agreement, the defendants will pay the plaintiffs $275,000.
This sum will be “divided between the 10 Plaintiffs based on the start and end dates, hours
worked per week and rate of pay of each... Plaintiff.” From the settlement fund, the plaintiffs’
attorney’s fees are to be paid. Before the Court is an application by the parties for the Court to
approve their settlement agreement as fair and reasonable, based upon: (a) written submissions
they have made to the Court explaining the terms and conditions under which they agreed to
resolve the action; and (b) a subsequent conference convened by the Court to explore the
agreement with them.

Where parties have entered into an agreement settling FLSA claims, with prejudice, as is the
case here, a district court or the United States Department of Labor must approve the parties’
settlement agreement before their stipulated dismissal of the action may take effect. See Cheeks v.
Freeport Pancake House. Inc., 796 F.3d 199, 206 (2d Cir. 2015). The Court’s approval responsibility

includes determining whether the attorney’s fees component of the proposed settlement agreement is

reasonable. See 29 U.S.C. § 216(b); Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d 170, 176

 

(S.D.N.Y. 2015).
When determining whether to approve a proposed FLSA settlement, courts consider

several factors, among them the following: “(1) the plaintiffs range of possible recovery; (2) the

 
 

extent to which the settlement will enable the parties to avoid anticipated burdens and expenses
in establishing their respective claims and defenses; (3) the seriousness of the litigation risks
faced by the parties; (4) whether the settlement agreement is the product of an arm’s-length
bargaining between experienced counsel; and (5) the possibility of fraud or collusion.” Wolinsky
v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)(internal quotation marks and
citation omitted). The plaintiffs contend that if they prevail at trial, they are likely to recover
approximately $490,544.63; however, it is not certain they will prevail. This is so, in part,

because the plaintiffs acknowledge that “evidentiary issues... may arise with regard to proving
the Plaintiffs’ claims.” In addition, the defendants have employment records alleged to have
been signed by the plaintiffs that the defendants maintain establish their compliance with
applicable federal and state wage-and-hour laws. As noted above, the plaintiffs challenge the
accuracy of the defendants’ records and do not concede that they signed those records. Asa
consequence, both the plaintiffs and the defendants would face significant risks if the matter
proceeded to trial. Furthermore, given that ten plaintiffs, who worked at different times for the
defendants in this action have made allegations against the defendants, it is likely that a lengthy
and expensive trial would be necessary. The settlement proposed, which was achieved after
arms-length negotiations aided by a mediator affiliated with the court’s mediation program,
allows the parties to avoid the: (1) potential risks they would face at a trial; and (2) time and
significant expense that a ten-plaintiff trial would engender. In addition, the $275,000 settlement
fund, upon which the parties have agreed, enables the plaintiffs to recover a significant portion of

the amount the plaintiffs believe they would recover if they prevailed at trial.
 

 

“[I]n any case there is a range of reasonableness with respect to a settlement — a range
which reorganizes the uncertainties of law and fact in any particular case and the concomitant
risks and costs necessarily inherent in taking any litigation to completion.” Newman v. Stein,
464 F.2d 689, 693 (2d Cir. 1972). The settlement reached in this case is within the range of
reasonableness with respect to the best possible recovery by the plaintiffs and the risks that are
associated with a trial. Nothing in the record before the Court suggests that fraud or collusion
tainted the negotiated disposition the parties achieved. The Court finds that the Wolinsky
factors, discussed above, militate in favor of approving the parties’ proposed settlement
agreement as fair and reasonable. However, the Court’s analysis of the proposed settlement
agreement does not end there because, as noted above, the Court’s approval responsibility
includes determining whether the attorney’s fees component of the proposed settlement
agreement is reasonable. See 29 U.S.C. § 216(b). The attorney’s fees sought to be approved here
were determined based on the percentage of the fund method; they were not derived by simply
performing a lodestar calculation. The attorney’s fees component of the parties’ proposed
settlement agreement is addressed below.

The plaintiffs maintain that their counsel, Brett M. Schatz (“Schatz”), “is an experienced
litigator with 12 years of practice in litigating complicated personal injury, wage and insurance
coverage matters.” According to the plaintiffs, Schatz “has represented plaintiffs in over 25
wage and hour cases involving over 100 plaintiffs under the FLSA and NYLL.” The plaintiffs
submitted Schatz’s contemporaneous time records to the Court. They show that Schatz bills for
legal services at the hourly rate of $700. However, the plaintiffs entered into contingency fee

retainer agreements with Schatz through which each agreed that Schatz would receive one-third
 

of the sum recovered through this action, whether the recovery was “by suit, settlement or
otherwise.” Schatz was aided in this action by an unnamed “translator/paralegal,” whose hourly
rate of compensation is $200. No information about the translator/paralegal’s professional
background and experience was provided to the Court by the plaintiffs.

At the time the parties made their application for the Court to approve their proposed
settlement agreement, the plaintiffs asserted that Schatz spent 127.75 hours representing them in
this matter and that the “translator/paralegal” expended 46.25 hours assisting them. The
plaintiffs contend that Schatz incurred $700 in disbursements and that when this amount is
coupled with fees billed by him and the “‘translator/paralegal,” the “combined total . . . equals
$99,375 and constitutes the lodestar.” However, the plaintiffs explain that Schatz seeks a fee of
$79,166.66, which the plaintiffs maintain is “$20,208.34 less than the lodestar. According to the
plaintiffs, their counsel’s fee request “is based on the one-third contingency retainer signed by
Plaintiffs less $12,500 [an amount by] which [their counsel] agreed to reduce [his] fee . . . during
the mediation in order to break a deadlock in the settlement negotiations and to get all parties to
agree to settle the matter. In addition, during mediation, [Schatz] agreed to waive requests for
disbursements.” During the conference the Court held with the parties to discuss their proposed
settlement agreement, the Court requested that Schatz submit a writing to it identifying FLSA
cases from this judicial district in which the plaintiff's counsel was awarded attorney’s fees based
on an hourly rate of $700. Schatz responded to the Court on October 3, 2019, and advised that
he “was unable to find any cases in this District with awards of $700 per hour in a Fair Labor

Standards Act... contingency fee case.”

 
 

When exercising their discretion to determine the reasonableness of an attorney’s fees,
courts in this Circuit use the “presumptively reasonable fee” standard. Arbor Hill Concerned
Citizens Neighborhood Ass’n v. County of Albany, 522 F.3d 182, 190 (2d Cir. 2008). The
presumptively reasonable fee, also known as the lodestar, is “the product of a reasonable hourly

rate and the reasonable number of hours required by the case.” Millea v. Metro-North R.R. Co.,

 

658 F.3d 154, 166 (2d Cir. 2011). In calculating the presumptively reasonable fee, a district
court must consider, among others, the twelve factors articulated in Johnson v. Ga. Highway

Express, Inc., 488 F.2d 714 (Sth Cir. 1974), see Arbor Hill Concerned Citizens Neighborhood

 

Ass’n, 522 F.3d at 190, which are:
(1) the time and labor required; (2) the novelty and difficulty of the questions; (3) the
level of skill required to perform the legal service properly; (4) the preclusion of
employment by the attorney due to acceptance of the case; (5) the attorney’s
customary hourly rate; (6) whether the fee is fixed or contingent; (7) the time
limitations imposed by the client or the circumstances; (8) the amount involved in the
case and the results obtained; (9) the experience, reputation, and ability of the
attorneys; (10) the “undesirability” of the case; (11) the nature and length of the
professional relationship with the client; and (12) awards in similar cases.
Id. at 186-87 n.3.
A reasonable hourly rate is “the rate prevailing in the [relevant] community for similar services
by lawyers of reasonably comparable skill, experience and reputation.” Farbotko v. Clinton Cty.,
433 F.3d 204, 208 (2d Cir. 2005) (quoting Blum v. Stenson, 465 U.S. 886, 896 n.11, 104 S. Ct.
1541, 1547 n.11 (1984)). “[T]hus, ‘a reasonable hourly rate’ is not ordinarily ascertained simply
by reference to rates awarded in prior cases.” Id. “[E]quation in the caselaw of a ‘reasonable

hourly fee’ with the ‘prevailing market rate’ contemplates a case-specific inquiry into the

prevailing market rates for counsel of similar experience and skill to the fee applicant’s counsel.

 
 

This may, of course, include judicial notice of the rates awarded in prior cases and the court’s
own familiarity with the rates prevailing in the district.” Id. at 209. “[T]he fee applicant has the
burden of showing by ‘satisfactory evidence — in addition to the attorney’s own affidavits’ — that
the requested hourly rates are the prevailing market rates.” Id. (quoting Blum, 465 U.S. at 896
n.11, 1048S. Ct. at 1547 n.11).

A court is not obligated to undertake a line-by-line analysis of counsel’s contemporary
time records when assessing a fee application. However, a court should exclude from its “initial
fee calculation hours that were not reasonably expended.” Hensley v. Eckerhart, 461 U.S. 424,
434, 103 S. Ct. 1933, 1939 (1983). Ina circumstance where a court’s review of counsel’s time
records leads it to conclude that excessive fees are being sought, the court may exercise its
discretion and employ a percentage reduction to trim fat from the fee application. See Marvin S.
Mishkin Law Office v. Lopalo, 767 F.3d 144, 150 (2d Cir. 2014).

The Court determined to perform a lodestar calculation as a cross-check on the
reasonableness of the percentage of the settlement fund award being proposed by the parties to
satisfy the attorney’s fees incurred by the plaintiffs. See Silberblatt v. Morgan Stanley, 524 F.
Supp. 2d 425, 434 (S.D.N.Y. 2007). In that connection, as noted above, the Court requested that
Schatz identify cases from this judicial district where counsel commanded, and were awarded
fees based on, an hourly rate of $700 for rendering legal services in an FLSA case. Schatz was
“unable to find any cases in this District with awards of $700 in a Fair Labor Standards Act...
contingency fee” case. Schatz did make citation to an FLSA case from this judicial district, Disla
v Signature Cleaning Services, No. 18 Civ. 8319, 2019 U.S. Dist. LEXIS 99957 (S.D.N.Y. June

11, 2019), in which lead counsel billed his time at $650 per hour. The court awarded attorney’s
 

fees to lead counsel based on that hourly rate explaining that the lodestar calculation was almost
triple the amount of attorney’s fees that was requested. The court noted that counsel’s hourly
billing rate, $650, was on the “higher side” of the billing rates of counsel handling FLSA cases in
this judicial district. Disla, 2019 U.S. Dist. Lexis 99957, at *5. No information regarding the
Disla lead attorney’s background, and experience is mentioned in the court’s order; therefore,
whether that attorney is comparable by way of background, experience and reputation to Schatz,
is unknown.

The Court’s familiarity with recent attorney’s fees awards to experienced attorneys in
FLSA cases litigated in this judicial district, leads it to conclude that attorney’s fees awards
predicated on hourly rates of $400 are commonly made. See, e. g., Pugh v. Meric, No. 18-CV-
3556, 2019 WL 3936748, at *4 (S.D.N.Y. Aug. 20, 2019)($400 hourly rate approved for counsel
with 25 years experience); Gamero v. Koodo Sushi Corp., 328 F. Supp. 3d 165, 173 (S.D.N.Y.
2018)($400 hourly rate approved for counsel with approximately 12 years experience handling
FLSA cases in federal court); Guang Ping Zhu v. Salaam Bombay, Inc., No. 16-CV-4091, 2019
WL 76706, at *1-2 (S.D.N.Y. Jan. 2, 2019)($400 hourly rate approved for counsel with 28 years
experience who, since 2008, has been litigating FLSA and NYLL wage-and-hour cases
exclusively). The Court is also aware that recently in an FLSA case in this judicial district, a
court approved a fee award for a lawyer with 32 years experience handling wage-and-hour cases

who bills at an hourly rate of $600. See Williams v. Epic Security Corp., 368 F. Supp. 3d 651

 

(S.D.N.Y. 2019).

 

'The Court determined counsel’s experience in Gamero from information about counsel
detailed in Sevilla v. Nekasa, No. 16 Civ. 2368, 2017 WL 1185572, at *4 (S.D.N.Y. March 30,
2017).
 

The record before the Court shows that Schatz has 12 years experience litigating personal
injury, insurance coverage and wage matters. During those 12 years Schatz has handled at least
25 wage-and-hour cases. However, as hourly rates of $600 or more for attorneys handling
FLSA-related actions in this judicial district are uncommon, and are at the “higher side” of the
range of hourly rates approved by courts in this judicial district, the Court finds that the $700
hourly rate at which Schatz billed his time for the legal services rendered in this FLSA action is
not a reasonable hourly rate because it exceeds greatly the hourly rate prevailing in this judicial
district for similar services provided by lawyers whose experience handling FLSA cases exceed
Schatz’s. See Farbotko, 433 F.3d at 208. Therefore, the plaintiffs’ reliance on the $700 hourly
rate in performing their lodestar calculation did not yield a number that provides a valid cross-
check for the percentage of the fund method used in this case to determine the attorney’s fees
component of the parties’ proposed settlement agreement. Based on the facts of this case, which
Schatz prosecuted on behalf of ten plaintiffs without the assistance of another attorney, the
hourly rates awarded in FLSA cases in this judicial district handled by counsel with more
experience than Schatz, as well as the successful outcome achieved by Schatz for the ten
plaintiffs, the Court finds that using an hourly rate of $425 to calculate the lodestar for the legal
services rendered by Schatz to the plaintiffs is reasonable and appropriate.

The Court reviewed the billing records submitted by the plaintiffs for the work performed
by Schatz and found, in a number of instances, vague entries for work he performed. For
example, “E-mail” appears numerous times as an entry on Schatz’s billing records without any
indication of the subject matter of the email message, the person(s) to whom the email message

was sent or the relationship if any the email message had to the litigation. Vague entries are not
 

sufficient to substantiate a claimed expenditure of time. See Gamero, 328 F. Supp. 3d at 175.
The Court also found entries where work performed by Schatz should have been assigned to less
expensive clerical staff. For example, on December 7, 2018, Schatz billed time for printing,
stapling and organizing documents. The inefficient and uneconomical expenditure of Schatz’s
time reflected in the billing records, the multiple vague entries in those records and the
unreasonable hourly rate at which Schatz billed for the legal services he rendered to the plaintiffs
support a reduction in the number of hours used to calculate the lodestar.

The Court also considered the $200 hourly rate at which the “translator/paralegal” billed
for the services rendered to the plaintiffs, to determine how it compares to the hourly rates
awarded for paralegal services in other FLSA cases litigated in this judicial district. The hourly
rate billed by a paralegal like the hourly rate billed by an attorney must be reasonable. Courts, in
recent FLSA cases in this judicial district, have approved, as reasonable, hourly rates in the range
of $100-$150 for paralegal services. See, Rosales v. Gerasimos Enters., No. 16-CV-2278, 2018
WL 286105, at *2 (S.D.N.Y. Jan. 3, 2018). The Court has observed that $100 is commonly
awarded for paralegal services. See, e. g., Montalvo v. Arkar Inc., No. 17-CV-6693, 2018 WL
2186415, at *2 (S.D.N.Y. May 10, 2018)($100 hourly rate for paralegal); Canaveral v. Midtown

Diner NYC, Inc., No. 19-CV-635, 2019 WL 4195194, at *8 (S.D.N.Y. Sept. 5, 2019)($100

 

hourly rate for paralegal).

As noted above, the “translator/paralegal’” who billed at the hourly rate of $200 for
services rendered in this case is not identified by the plaintiffs and the plaintiffs did not supply
information about the translator/paralegal’s background and experience. Therefore, it is not

possible for the Court to assess the background and experience of the “translator/paralegal”

10
 

 

employed in this case and compare the translator/paralegal’s background and experience with the
backgrounds and experiences of paralegals employed in other FLSA cases litigated in this
judicial district. When a party fails to provide a court with relevant background and experience
information concerning a paralegal, a reduction in the rate billed by the paralegal may be made
by the court. See Spalluto v. Trump Int’! Hotel & Tower, No. 04 Civ. 7497, 2008 WL 4525372,

at *14 (S.D.N.Y. Oct. 2, 2008); Rosales, 2018 WL 286105, at *2. In this case, the Court

 

concludes that approving an hourly rate for paralegal services that is outside the range of hourly
rates typically approved for paralegal services in this judicial district, is not reasonable.
Therefore, the Court has determined to reduce from $200 to $100 the hourly rate for the services
rendered to the plaintiffs by the “translator/paralegal.”

When entries on a paralegal’s billing records are vague, a court may reduce the number of
hours claimed in a fee application just as it is allowed to do when entries in an attorney‘s billing
records are vague. In the instant case, the translator/paralegal’s billing records have many vague
entries. These entries indicate that the “‘translator/paralegal” participated in telephone calls and
rendered translation services; however, the billing records do not identify with whom the
“translator/paralegal” spoke and for whom the translation services were performed. Due to the
number of vague entries in the translator/paralegal’s billing records, the Court has determined to
reduce the number of hours claimed by the “translator/paralegal” in connection with this action.

To address the vague entries in the billing records, the Court has determined to reduce by
2%, across-the-board, the hours claimed by Schatz and the “translator/paralegal.” See Canaveral,
2019 WL 4195194, at *8. In deciding to take this modest reduction in the number of hours

expended on behalf of the plaintiffs, the Court took into account its overall sense of the case and

1]
 

the need to arrive at the reasonable number of hours that were expended prosecuting this case on
behalf of the plaintiffs. Applying a 2% across-the-board reduction to the hours expended by
Schatz and the “translator/paralegal” on behalf of the plaintiffs yields 125.20 hours for Schatz
and 45.33 hours for the “translator/paralegal.” Using these hours, Schatz’s compensation will be
$53,210 (125.20 X $425) and the translator/paralegal’s compensation will be $4,533 (45.33 X
100). This yields a lodestar of $57,743. The lodestar calculated by the Court, $57,743, is
$40,932 less than the lodestar of $98,675 calculated by the plaintiffs. However, the plaintiffs’
lodestar calculation was made based on unreasonable hourly rates billed by Schatz and the
“translator/paralegal.” The lodestar calculated by the Court, $57,743 is 21% of the $275,000
settlement fund amount.

The presumptively reasonable fee calculated by the Court, $57,743, is $21,423.66 less
than the $79,166.66 for attorney’s fees proposed by the parties in their settlement agreement.
The presumptively reasonable fee, $57,743, is also less than one-third of the $275,000 settlement
fund; but, as noted above, compromises have already been made by the parties during their
mediator-led negotiations, including Schatz’s decision to reduce his fee by $12,500, that resulted
in a modification to the percentage of the settlement fund that the plaintiffs’ retainer agreement
with Schatz obligated them to pay to him for the legal services rendered to them in this action.
Based upon the totality of the circumstances in this case, the Court concludes that $57,743 is the
reasonable and fair amount to be awarded as attorney’s fees for the legal services rendered to the
plaintiffs in this action. Therefore, the Court finds that approving the parties’ proposed
settlement agreement, as reflected at Docket Entry No. 28-1, is not warranted because that

agreement contemplates an award for attorney’s fees that is not reasonable and fair. The parties

12
 

shall submit, expeditiously, to the Court, for its endorsement, a revised, fully executed, stipulated
settlement agreement, which provides for a payment to Schatz of $57,743 for attorney’s fees.
CONCLUSION
For the reasons stated above, the parties’ application, that the Court approve their
proposed settlement agreement, Docket Entry No. 23, is denied, without prejudice.

Dated: New York, New York SO ORDERED:
November 15, 2019

(Cee tance Pop
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 

13
